

116 HR 5114 IH: Stop EITC and CTC Seizures Act
U.S. House of Representatives
2019-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5114IN THE HOUSE OF REPRESENTATIVESNovember 15, 2019Ms. Garcia of Texas (for herself, Ms. Norton, Ms. Lee of California, Ms. Escobar, Ms. Jayapal, Ms. Tlaib, Ms. Haaland, Mrs. Watson Coleman, Mr. Evans, Ms. Ocasio-Cortez, Mr. Cox of California, Mr. Soto, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 31, United States Code, to limit the amount that the portion of a taxpayer’s tax
			 refund attributable to the child tax credit and the earned income tax
			 credit may be reduced by reason of student loan debt.
	
		1.Short title
 (a)Short titleThis Act may be cited as the Stop EITC and CTC Seizures Act. 2.Limitation on reduction of certain portions of tax refund by amount of student loan debt (a)In generalSection 3720A of title 31, United States Code, is amended by adding at the end the following new subsection:
				
 (j)The Secretary of the Treasury may not reduce under subsection (c), by reason of student loan debt, a refund of Federal taxes paid that is payable to a taxpayer to the extent such reduction would cause such refund to be less than the sum of credits allowed under subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 by reason of sections 24 and 32 of such Code. For purposes of the previous sentence, the Secretary of the Treasury shall determine the amount of the reduction under subsection (c) that is by reason of student loan debt and the amount of the refund that is being reduced after applying all other reductions under such subsection..
 (b)Effective dateThe amendments made by this section shall apply to refunds of Federal taxes paid for taxable years beginning after the date of the enactment of this Act.
			